Citation Nr: 1509695	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-10 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial rating in excess of 30 percent for an adjustment disorder with depressed mood. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to May 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2011 and August 2011 rating decisions in which the Tiger Team in Cleveland, Ohio granted service connection for an adjustment disorder with depressed mood, assigning an initial, 30 percent disability rating, effective February 11, 2010; but denied service connection for a low back disorder and for PTSD. The Veteran filed notices of disagreement (NOD) in August 2011 and December 2011.  Statements of the case (SOC) were issued in January 2013 and April 2013 and the Veteran filed substantive appeals (via VA Forms 9, Appeal to the Board of Veterans' Appeals) in January 2013 and April 2013.  A supplemental statement of the case reflecting continued denial of the low back claim was also issued in April 2013. 

In June 2013, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  At that time, as discussed below, the Veteran withdrew from appeal his claim for service connection for PTSD.  That matter is being formally dismissed, below.  .

Also, during the Board hearing, the Veteran submitted additional evidence in support of his claim for a higher initial rating for his adjustment disorder, with a waiver of initial review by the agency of original jurisdiction (AOJ). 38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board notes that in addition to the Veteran's paper claims file, the Veteran has  paperless, electronic files Virtual VA and Veterans Benefits Management System (VBMS) files.  The Virtual VA file contains the June 2013 hearing transcript as well as VA outpatient treatment records concerning the claims on appeal, which are not found in the paper file.  Some of these records were reviewed in the April 2013 statements of the case issued for each disability; however, treatment records dated subsequent to the most recent SOCs are present in Virtual VA regarding psychiatric and low back symptoms and were not reviewed by AOJ.  However, as the Board is remanding the claim for a higher initial rating for an adjustment disorder for further action (as discussed below), the AOJ will have an opportunity to review these records on remand.  

The Board's disposition of the claim for o service connection for PTSD is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA  will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during his June 2013 Board hearing, that he wished to withdraw from appeal the claim for  service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for service connection for PTSD are  met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant has withdrawn from appeal the claim for  service connection for PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that matter and it must be dismissed.


ORDER

The appeal as to the claim for service connection for PTSD is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.

With respect to the low back claim, the Veteran underwent a VA examination in March 2011.  Following a thorough examination, the examiner failed to provide an adequate nexus opinion with respect to a relationship to service.  In this regard, the examiner opined that the Veteran's current disorder is not due to service and cited one isolated incident in service for which the Veteran received treatment and explained that particular treatment was not related to the present disorder.  However, the examiner did not address the Veteran's contentions regarding continuity of back pain symptoms since service, or the Veteran's contentions that he had to regularly carry a heavy rucksack in service.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Accordingly, the AOJ should obtain an addendum opinion from the March 2011 VA examiner regarding the etiology of the low back disorder.  In formulating any opinion, the examiner should consider the Veteran's sworn testimony that he has had continuity of low back symptomatology since service, as well as his sworn testimony that he carried heavy rucksacks on a regular basis in service.  The RO should only arrange for further examination of the Veteran if the March 2011 VA examiner is no longer available, or another examination of the Veteran is deemed medically necessary.

With respect to the claim for a higher initial rating for adjustment disorder with depressed mood, the Board finds that a new VA examination is required to determine the current severity of the Veteran's disability.  The evidence added to the record since the last VA examination in January 2013 indicates that the Veteran's symptoms have worsened.  During the June 2013 hearing, he reported that he has violent impulses that are out of control.  Hearing Transcript [T.] pages 20-21.  VA treatment records dated in 2014  include the Veteran's reports that he cannot control his impulse to hit his wife.  Impaired impulse control was noted as not present during prior VA examination reports dated in July 2011 and January 2013.  Further, during the January 2013 VA examination, the Veteran reported that he was able to engage in occasional work but during the June 2013 hearing, he reported that he was unable to work due to his psychiatric disorder and provided a VA psychologist's letter in support of his contention.  

Considering the Veteran's assertions in conjunction with the time period since the January 2013 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); VAOPGCPREC 11-95 (1995).

The examiner should also comment on findings in the prior examination reports.   Notably, the same VA psychiatric examiner assessed the Veteran in July 2011 and January 2013.  In the reports of both examinations, the examiner recorded only one Axis I diagnosis, which was the service-connected adjustment disorder with depressed mood and did not note an Axis II diagnosis.  However, in the July 2011 VA examination report, the examiner indicated that the Veteran had some psychiatric symptoms that were not attributable to service.  In the narrative portion of the July 2011 VA examination report, the examiner indicated that the Veteran had a personality disorder separate from the adjustment disorder with depressed mood, but the examiner did not identify the personality disorder in the multi-level Axis diagnoses.  Additionally, in July 2011, the VA examiner assigned a GAF score of 65 with a note that such as score was for compensation purposes only and would have been much lower if it was for clinical purposes but did not explain why this was so.  In July 2011, the examiner also indicated that the Veteran was admitted for psychiatric hospitalization in 2010 for reasons that were related to financial problems and not service, but the examiner did not address whether the Veteran's reaction to his financial problems was due to his service-connected adjustment disorder with depressed mood.  

The Board emphasizes that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2004).  Given the need for additional findings/opinion in this regard, the Board finds that the Veteran should be examined by a VA psychiatrist or psychologist. 

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s). 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to obtaining further medical information in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the AOJ should associate with the claims file any VA psychiatric inpatient treatment records dated in 2012.  In this regard, the Veteran reported to the January 2013 VA examiner that he had been hospitalized for psychiatric reasons one year prior to the examination.  Notably, VA inpatient treatment records dated in 2010 and 2011 have already been associated with the file.  
Further, the record indicates that the Veteran receives VA outpatient treatment for his low back and his psychiatric disorder.  The most recent VA outpatient treatment of record is dated in March 2014.  Any additional, outstanding VA outpatient treatment records should be associated with the file. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

As noted in the Introduction above, pertinent VA treatment records regarding psychiatric symptoms as well as low back symptoms, have been added to the record since the most recent statement of the case and these records should be reviewed, along with additional records received as a consequence of the development actions herein requested, on readjudication of the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain any VA psychiatric inpatient treatment records dated in 2012, as well as any outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2014, from the Maui VA clinic.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authority to obtain, any outstanding, pertinent private(non-VA)  medical records.  Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, return the claims file to the VA examiner who conducted the March 2011 VA examination of the low back, for an addendum opinion addressing  the etiology of current low back disability.

If the March 2011 VA examiner is no longer available, or another examination of the Veteran is deemed medically necessary,  arrange for the Veteran to undergo examination, by an appropriate physician, at a VA medical facility, to obtain the requested opinion.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND 
must be made available to the physician, and the report should include discussion of the Veteran's documented medical history and assertions.

The physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., t a  50 percent or greater probability) that the disability had its onset during or is otherwise medically related to service.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence, to particularly include the Veteran's assertions regarding carrying heavy rucksacks in service.  
and any assertions as to onset and continuity of low back symptoms in and since service.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After obtaining any outstanding records, arrange for the Veteran to undergo a VA mental disorders examination, by psychiatrist or psychologist, for evaluation of  his service-connected adjustment disorder with depressed mood.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in July 2011 and January 2013, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  

The examiner should provide a full multi-axial diagnosis, to include assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to adjustment disorder with depressed mood, and explanation of what the score means.

In doing so, the examiner is also asked to comment on  statements made in the July 2011 and January 2013 VA examination reports which indicate that only some of the Veteran's psychiatric symptoms are due to his service-connected adjustment disorder with depressed mood.  If the examiner similarly finds that only a portion of the Veteran's psychiatric symptoms are due to the adjustment disorder with depressed mood, the examiner should clearly identify the associated symptoms and explain why the other symptoms are distinguishable.  

If the examiner determines that it is not medically possible to distinguish symptoms/impairment associated with service-connected adjustment disorder from that associated with any nonservice-connected psychiatric disorder(s), he or she should clearly so state. 

Additionally, based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the February 2010 effective date of the award of service connection , the Veteran's adjustment disorder with depressed mood has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted (adjudicate the claim for service connection of a low back d, as well as the claim for a higher initial rating for an adjustment disorder with depressed mood, in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


